DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: please include the patent number and publication date for the associated application 15/768786 in paragraph 0000 of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim(s) 10, it is unclear from the claim limitations what the Applicant is claiming as the invention given that, for formula (2-A), it is unclear if the recited nitrogen atm that formed a double bond is the nitrogen in said formula (2-A), or of it is the nitrogen that may comprises the hetero atom of R1, or some other nitrogen not specifically recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et al. (US 2015/0093533 A1).

Regarding claim(s) 1 and 4-12, Kim teaches a pressure-sensitive adhesive (PSA) composition comprising a polymer (para 0012) formed via solution polymerization (para 0041) in ethyl acetate (organic solvent, polymer dissolved in organic solvent) (para 0140-0141) and comprising an alkyl (meth)acrylate (acrylic polymer, current claim 4) such as, inter alia, butyl acrylate (alkyl (meth)acrylate having 4 carbon atoms, current claims 5 and 8) in an amount of 65 to 99 parts by weight (para 0026-0028) and 20 parts by weight or less of a carboxyl group-containing monomer (polar group-containing monomer, current claims 6-7) (para 0040).
Kim also teaches that the PSA composition comprises an ionic compound (ionic liquid) as an antistatic agent (para 0060) composed of a bis(fluorosulfonyl)imide anion (para 0063-0066) and, inter alia, N-ethyl-N,N-dimethyl-N-propylammonium (nitrogen-containing onium cation, current claim 9), which said antistatic agent is present at 0.01 to 5 parts by weight relative to 100 parts by weight of the polymer (para 0068).  
The Examiner notes that N-ethyl-N,N-dimethyl-N-propylammonium teaches the presently claimed (2-D) cation (current claim 10), wherein one of R12-R15 is a hydrocarbon group having 2 carbon atoms, two of the other of the R12-R15 is a hydrocarbon group having 1 carbon atom, the last of the R12-R15 is a hydrocarbon group having 3 carbon atoms, and the X is a nitrogen atom.  The Examiner also notes that N-ethyl-N,N-dimethyl-N-propylammonium has a molecular weight of 116 (current claim 11).
Kim teaches that the PSA composition forms a PSA layer on one side of a base film to form a PSA sheet (adhesive sheet) (para 0082), which said PSA layer has a thickness of 2 to 100 m (current claim 12) (para 0086) and which said base film (substrate) further comprises an antistatic layer (conduction substrate, conductive layer) (para 0084).

While there is no disclosure that the PSA compositions is “electrically peelable” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  
Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. electrically peelability (electrically peelable adhesive composition), recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art PSA, and further that the prior art structure which is an adhesive composition as presently claimed is capable of performing the recited purpose or intended use.

Also, the courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Therefore, given that the adhesive composition of Kim is identical to that presently claimed, it is reasonable to conclude the adhesive compositions of Kim would necessarily possess the presently claimed adhesion force under the presently claimed conditions.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et al. (US 2015/0093533 A1).

Regarding claim 16, Kim teaches the electrically peelable adhesive layer/conduction substrate as in the rejection of at least current claim 1 set forth above. 
Kim also claims that the base film further comprises another PSA layer on an opposing side of the base film (double-sided adhesive sheet) (claim 16), which teaches a further adhesive film providing the electrically peelable adhesive layer/conduction substrate/ the electrically peelable adhesive layer laminate (conduction substrate sandwiched between the two adhesive layers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0093533 A1).

Regarding claims 2-3, Kim teaches the PSA composition as in the rejection of claims 1 and 4-14 set forth above, to include the acrylic polymer comprising the butyl acrylate in an amount of 65 to 99 parts by weight and 20 parts by weight or less of a carboxyl group-containing monomer, and that the PSA composition comprises the ionic compound in an amount of 0.01 to 5 parts by weight relative to 100 parts by weight of the acrylic polymer, the latter of which overlaps that presently claimed, towards the desired antistatic properties (para 0069).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
The Applicant is also respectfully reminded that it is established in the art that the overall Tg of a polymer is proportional to the Tg value(s) of the constituent monomeric components forming said polymer, and the proportions of said monomeric components, as evidence by Satake (see column 4, lines 4-19 therein); and that the Tg of PSAs are selected based on the temperature of use, and the desired/required balance of tack, peel and cohesion as evidenced by Kanner (see column 8, line 58 to column 9, line 8 therein).  Attention is also respectfully directed to the Aldrich Data Sheet, wherein it is noted that butyl acrylate and acrylic acid have Tg values of -54 °C and 105 °C, respectively.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the ionic compound of Kim in an amount identical to that presently claimed, and to provide the n-butyl acrylate and acrylic acid in respective amounts towards the acrylic polymer of Kim having a Tg identical to that presently claimed, based on the level of antistatic properties, temperature of use, and the balance of tack, peel and cohesion required of the prior art’s intended application as in the present invention.

Regarding claim 15, while the body-text of Kim does not disclose the proportions of the ethyl acetate of the PSA compositions relative to the total monomer components of the described acrylic polymer, Kim does instruct one skilled in the art via the inventive examples that the total solid content of the PSA compositions was 45% (i.e. 55% of solvent) (para 0140-0141).

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the presently claimed proportions of ethyl acetate based on the composition’s viscosity (see para 0089 of Kuwahara) required of the prior art’s intended application as in the present invention.

Claim(s) 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0093533 A1) in view of Chino et al. (US 2009/0035580A1).

Regarding claim(s) 13-14 and 17, Kim teaches double-sided adhesive sheet comprising the electrically peelable adhesive layer/conduction substrate/the electrically peelable adhesive layer laminate as in the rejection of at least current claim 1 and current claim 16 set forth above. 
 Kim is silent to the double-sided adhesive sheet in-between, or sandwiched between, a conductive adherend and a further conductive adherend (current claims 13-14), or in-between, or sandwiched between, a conductive adherend and a non-conductive adherend (current claims 13 and 17).

However, Chino a double-sided, multilayer adhesive (31, 32, 33) sandwiched between two adherends (1, 2), and contemplates both conductive and non-conductive adherends attached to each other via the multilayer adhesive (figure 1; para 0010; para 0165-0169).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the present invention to attach two conductive adherends, or one conductive adherend and one non-conductive adherend to each other via the double-sided PSA sheet of Kim, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15 and claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and claims 14-15 of U.S. Patent No. US 11279855 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach all the limitations of the current claims except that the claims of the copending recite a specific adhesion force, while the current claims are silent to an adhesion force.
	However, given that the adhesive sheet in the claims of the copending and the adhesive sheet in the current claims are identical in regards to structure and composition, it is reasonable to conclude that the current claims would demonstrate the adhesion force of the as precited in said copending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/3/2022